                                     Case2t21CV000237 Documentl                                              Filed 03-19-2021                  Page 1 of     1
                                                                                                                                                                      FILED
                                                                                                                                                                      03-1 9.2021
STATE OF WISCON IN                                                                   CIRCUIT COURT                                       KENOSHA
                                                                                                                                                                      Clerk of Circuit Court
Safet Deari vs. Client Services, lnc                                                                               Electronic Filing                                  Kenosha County
                                                                                                                        Notice
                                                                                                                                                                      202',tcv000237
                                                                          Case No. 2021CV000237                                                                       Honorable Anthony
                                                                          Class Code: Money Judgment                                                                  Milisauskas
                                                                                                                                                                      Branch 4



                                                 CLIENT SERVICES, INC.
                                                 3451 HARRY S. TRUMAN BLVD
                                                 SAINT CHARLES MO 63301




                       Case numb et 2021CV000237 was electronically filed with/converted by the Kenosha County
                       Circuit Court office. The electronic filing system is designed to allow for fast, reliable exchange
                       of documents in court cases.

                       Parties who register as electronic parties can file, receive and view documents on[[ne through
                       the court electónic filing website. A document filed electronically has the -same legal effect as
                       a document filed by traditional means. Electronic parties afe responsible lor serving
                       non-electronic parties by traditional means.

                       you may also register as an electronic party by followíng the instructions found at
                       http://efiling.wiðourts.gov/ and may withdrqry gs an electronic party at any time. There is a
                       $ZÖ.OO fee tó register aJan electronic party. This fe9 m?y be waived if
                                                                                                you file a Petition for
                       Waiver of Fees ãnd Costs Affidavit of lndigency (CV-4104) and the court finds you are
                       indigent under 5814.29, Wisconsin Statutes.

                       lf you are not represented by an attorney and would like to register an electronic party, you
                       wiil need to enter the followiirg code on the eFiling website while opting in as an electronic
                       party.

                       Pro Se opt-in code:334807

                       Unless you register as an electronic party, you will be served with traditional paper documents
                       by othei partiel and by the court. You must file and serve traditional paper documents.

                       Registration is available to attorneys, self-represented individuals, and filing agents who are
                       aut"horized under Wis. Stat. 799.0ó(2). A user must register as an individual, not as a law firm,
                       agency, corporation, or other group. Ñon-attorney individuals representing the interests of a
                       Oüs¡ness, such as garnisheesl must file by traditional means or through an attorney or filing
                       agent. More informätion about who may participate in electronic filing is found on the court
                       website.

                       tf you have questions regarding this notice, please contact the Clerk of Circuit Court at
                       2 62-6 53-2664.

                                                                                                            Kenosha County Circuit Court
                                                                                                            Date: March 19,2021
                                                                                                                                                                            EXHIBIT
                                                                                                                                                                 3
                                                                                                                                                                 ,D
                                                                                                                                                                 o
                                                                                                                                                                 g




G F-   1   8O(CCAP),   1   1   I   2020 Elect¡onic   F il   ing Not¡ce                                                                                                  S801.1 B(5Xd), Wiscons¡n Statutes
                                                                         This form shall not be mod¡fied. lt may be supplemented with additional material'
                                            Case 2:21-cv-00559-NJ Filed 04/30/21 Page 1 of 16 Document 1-2
   Case    2021CV000237               Document 2       Filed   03-19-2021    Page 3 of 12
                                                                                               FILED
                                                                                               03-19-2021
                                                                                               Clerk of Circuit Court
                                                                                               Kenosha County
STATE OF WISCONSIN                               CIRCUIT COURT               KENOSHA        C OIöÞüDYOOOZ¡Z
                                                 CIVIL DIVISION                                Honorable AnthonY
                                                                                               Milisauskas
                                                                                               Branch 4
SAFET DEARI,
31 I 1 Market Lane, Apt. 1109                                      COMPLAINT
Kenosha, WI53144,
                                                                   Case No
                                        Plaintiff,                 Classification Code: 30301

                                  V
                                                                   Jurv Trial Demanded
CLIENT SERVICES INC.,
3451 Harry S. Truman Blvd,                                         Amount claimed is greater than the
St. Charles, MO 63301,                                             amount under Wis. Stat. $
                                                                   7ee.01(1)(d).
                                        Defendant.



          COMES NOW Plaintitt'Safet Deari, by his Attorneys, Ademi LLP, and for a cause of

action, states as fbllows:

                                                   INTRODUCTION

          1.           This class action seeks redress for collection practices that violate the Fair Debt

Collection Practices Act, 15 U.S.C. ç 1692 et seq. (the "FDCPA") and the Wisconsin Consumer

Act, Chs. 421-427, Wis. Stats. (the "Vy'CA").

                                          JURISDICTION AND VENUE

          2.           The court has jurisdiction to grant the relief sought by the Plaintiff pursuant to

Wis. Stat. $ 801.05(3). Defenclant's collection activities were directed at Wisconsin residents in

Wisconsin. Venue in Kenosha County is proper because the claim arose in Kenosha County, and

Defendant attempted to collect a debt in connection with a consumer transaction that ocourred in

Kenosha County. Wis. Stat. $$ 801 .50; 42I.401(1)(a) ("The venue for a claim arising out of a

consumer transaction or a consumer credit transaction is the county:             ... Where the customer

resides   ..   ..").




          Case 2:21-cv-00559-NJ Filed 04/30/21 Page 2 of 16 Document 1-2
   Case    2021CV000237      Document 2        Filed   03-19-2021     Page 4 of 12




                                             PARTIES

       3.       Plaintiff Safet Deari is an individual who resides in Kenosha County.

       4.       Plaintiff is aooconsumer" as defined in the FDCPA,   15 U.S.C.   $ 1692a(3), in that

Defendant sought to collect from Plaintiff a debt allegedly incurred for personal, family, or

household purposes.

       5.       Plaintiff   is also a     "customer"    as defined in the WCA, Wis.              Stat.


421.30I(I7), in that their alleged debt arose from an agreement, or series of agreements, to defer

payment.

       6.       Defendant Client Services, Inc. ("CSl') is a foreign business corporation with its

principal offices located at 3451Harry S. Truman Blvd, St. Charles, Missouri 63301.

       7.       CSI does substantial business in Wisconsin ancl maintains a registered agent for

service of process in Wisconsin at Corporation Service Cotrtpany, 8040 Excelsior Drive, Suite

400, Madison, Wisconsin 53717    .



       8.       CSI is engaged in the business of a collection agency, using the mails and

telephone to collect consumer debts originally owed to others'

       9.       CSI is engaged in the business of collecting debts owed to others and incurred for

personal, family or household purposes.

       10.      CSI is a debt collector as defined       in   15 U.S.C.   $ 1692a and Wis. Stat.
ç 427.103(3).

                                              FACTS

       11.      On or about ly'ray 20,2020,Plaintiff received a debt collection letter from CSI

regarding an alleged debt owed to "Citibank,      N.4." A copy of this letter is     attached   to this

complaint as Exhibit A.



                                                 2



       Case 2:21-cv-00559-NJ Filed 04/30/21 Page 3 of 16 Document 1-2
    Case   2021CV000237             Document 2              Filed   03-19-2021             Page 5 of 12




         12.       Upon information and belief, the alleged debt referenced in Exhibit                                A   was

incurred by use of a credit card, which was used only for personal, family or household purposes

         13.       Upon information and belief, Exhibit A is a form letter, generated by computer,

with the information specific to Plaintiff inserted by computer, used by Defendant to attempt to

collect alleged debts.

         14.       Exhibit A includes the following representation:

                                CURRENT CREDITOR: CitIbANK, N.,{.
                                ACCOUNT NUMBER: XXXXXXXXÐO{X6708
                                ACCOUNT BALANCE: $8,601 .74
                                MINIMUÍIX PAYil,!ENT ÐUE: S1 ,927.74

         15.       Exhibit   A    further states:

 As of the dâte of thls letter, the aoçou¡rt l¡ala¡rr;e is SO,60l.74. lf on thÊ datê you müks I paymont,lho 6ccount bslûnoo ís
 greatei bec¿use of interel or other charges, our office will honor lhe sbove setllement offer if received ln our office by the
 above due date.


         16.       Exhibit A is confusing to the unsophisticated consumer. It is unclear whether CSI

is collecting the entire $6,601.74             associated     with the "ACCOUNT BALANCE" or just                            the

5I,027.74 associated with the "MINIMUM PAYMENT DUE."

          17.      It is not unusual for banks to hire a debt collector to collect only the 'opast due"

amount, i.e. missed payments and fees, of a credit card balance rather than the whole balance.

The Seventh Circuit held in Barnes v. Advanced Call Ctr. Techs., LLC,493 F.3d 838, 840 (7th

Cir.2007), that "only the past due amount, the amount owed fto the debt collector], can be the

'amount of the debt' under $ S09(aX1)." Whichever number Defendant is truly collecting, it need

only state that amount in the letter.

          18.      The different amounts on Exhibit                     A   render Exhibit         A    confusing      to   the

unsophisticated consumer, who would not be able to determine, or would be confused as to,

which amount CSI was actually attempting to collect.



                                                               J



         Case 2:21-cv-00559-NJ Filed 04/30/21 Page 4 of 16 Document 1-2
   Case   2021CV000237      Document 2          Filed   03-19-2021     Page 6 of 12




       19.    Plaintiff was confused and misled by Exhibit A.

       20.     The unsophisticated consumer would be confused and misled by Exhibit A.

       21.     Plaintiff had to spend time and money investigating Exhibit A and the possible

consequences of responding to Exhibit A.

                                           The FDCPA

       22.     Congress has described the FDCPA as regulating "abusive practices"          in   debt

collection. 15 U.S.C. $$ 1692(a)   -   I692(e). Any person who receives a debt collection letter

containing a violation of the FDCPA is a victim of abusive practices. See 15 U.S.C. $$ 1692(e)

("It is the purpose of this subchapter to     eliminate abusive debt collection practices by debt

collectors, to insure that those debt collectors who refrain from using abusive debt collection

practices are not competitively disadvantaged, and to promote consistent State actitln to protect

consumers against debt collection abuses").

       23.     The Seventh Circuit has held that whether a debt collector's conduct violates the

FDCPA should be judged from the standpoint of an "unsophisticated consumer." Avila                v.


Rubin, 84 F.3d 222,227 (7th Cir. 1996); Gammon v. GC Services, LP, 27 F.3d 1254, 1257 (7th

Cir.1994). The standard is an objective one-whether the plaintiffs or any class members were

misled is not an element of a cause of action. Bartlett v. Heibl, 128 F.3d 497, 499 (7th Cir.

1997). "The question     is not whether these plaintiffs were deceived or misled, but rather

whether an unsophisticated consumer would have been misled." Beattie v. D.M. Collections

lnc.,754 F. Supp. 383,392 (D. Del. 1991).

       24.     Because   it is part of the Consumer Credit Protection Act,   15 U.S.C.   $$ 1601 er

seq., the FDCPA should be liberally construed           in favor of the consumer to effectuate    its

purposes. Cirkotv. Diversified Fin. Services, lnc,,839 F. Supp. 941,944 (D. Conn. 1993).



                                                  4


       Case 2:21-cv-00559-NJ Filed 04/30/21 Page 5 of 16 Document 1-2
   Case   2021CV000237       Document 2          Filed     03-19-2021                PageT of 12




       25.     15 U.S.C.    $   1692e generally prohibits "any false, deceptive,                   or   misleading

representation or means in connection with the collection of any debt."

       26.     15 U.S.C.    $   1692e(2)(a) specifically prohibits the misrepresentation                   of   "the

character, amount, or legal status" of an alleged debt."

       27.     15 U.S.C.   g 1692e(10) specifically prohibits the oouse of any false representation

or deceptive means to collect or attempt to collect any debt."

       28.     15 U.S.C. $ 1692g(a) provides:

       Within five days after the initial communication with a consumer in connection
       with the collection of any debt, a debt collector shall, unless the following
       information is contained in the initial communication or the consumer has paid
       the debt, send the consumer a written notice containing-
               (1) thc amount of the debt;
               (2) the name of the creditor to whom the debt is owed;

        29.    To satisfy $ 1692g(a)(2), a debt collector must state thc namc of thc crcditor in a

non-confusing manner:

               Section 1692g(a) requires debt collectors to disclose specific information,
               including the name of the current creditor, in certain written notices they
               send to consumers. If a letter fails to disclose the required information
               clearly, it violates the Act, without further proof of confusion.

Janetos v. Fulton Friedmqn     & Gullace, LLP,   825   F   .3d 317,   3   19 (7 th   Cit. 2016).

                                             The llCA

       30.     Recognizing existing laws did not protect consumers in a manner consistent with

the continuation of a realistic credit economy, the Wisconsin legislature enacted the Wisconsin

Consumer Act     to protect consumers against unfäir, deceptive, and unconscionable                       business

practices, and to encourage development of fair and economically sound practices in consumer
                                                                                     'Wisconsin
transactions. Wis. Stat.   ç   421.102(2); Thomas D. Crandall, "The                                Consumer Act:

Wisconsin Consumer Credit Laws Before and After," 1973 Wis. L. Rev. 334, 334-35 (1973).


                                                   5



        Case 2:21-cv-00559-NJ Filed 04/30/21 Page 6 of 16 Document 1-2
   Case   2021CV000237 Document 2               Filed 03-19-2021           Page    I   of 12




       31.      To carry out this intent, the WCA provides Wisconsin consumers with an array of

protections and legal remedies, and instructs that these protections must be "liberally construed

and applied" in order   "to induce compliance with the WCA and thereby promote its underlying

objectives." Wis. Stat. gg 421.102(l), 425.301; First Wisconsín Nat'l Bqnk v. Nicolaou,                  lI3
Wis. 2d 524,533,335 N.W.2d 390 (1983).

       32.      In addition to specifically regulating certain kinds of conduct, such          as the amounts


and types   of additional fees that may be charged to consumers in consumer credit transactions,

the WCA broadly provides that the rights and protections           it affords   are inalienable, prohibits

unconscionable conduct, and imposes an obligation          of good faith in the performance              and

enforcement of all consumer transactions. Wis. Stat. $$ 421.106(I),421.108,425.107. The

'Wisconsin
             Supreme Court has favorably cited authority finding that thc WCA 'ogoes further to

protect consurncr interests than any other such legislation in thc country," and is "probably the

most sweeping consumer credit legislation yet enacted in any state." Kett v. Community Credit

Plan, lnc.,228 Wis. 2d I,18 n.l5, 596 N.W.2d 786 (1999) (citations omitted)'

       33.      To further the objectives underlying the WCA, the Wisconsin legislature                   has


empowered the Wisconsin f)epartment       of Financial Institutions and the Wisconsin Department

of Justice to bring actions against any person who violates the WCA, and has firrther provided

Wisconsin consumers with an array of protections and legal remedies, including a privatc causc

of action to temporarily or permanently enjoin conduct that violates the WCA or the                   federal

consumer credit protection act and recover classwide statutory, actual, and punitive damages on

behalf of all consumers who suffer similar injuries. Where a consumer seeks injunctive or

declaratory relief, the WCA provides that    "it   shall not be a defense to an action brought under




                                                    6



       Case 2:21-cv-00559-NJ Filed 04/30/21 Page 7 of 16 Document 1-2
   Case        2021CV000237          Document 2              Filed 03-19-2021              Page 9 of 12




this section that there exists an adequate remedy at                     law."    ,See     Wis. Stats. $$ 42I.102(l),

425 .30   l,   425 .40 1, 426.109   (I),   426. I 1 0( I ) ; 426.1 10(4)(e), 426.301   .



          34.       The private cause of action is essential to detening violations and furthering the

the WCA's underlying objectives:

          The provisions of the WCA for private enforcement through the use of civil legal
          remedies by the individual consumer are some of the most important sections of
          the Act. The function of private enforcement is both to secure the rights of the
          individual and simultaneously to assist public authorities in achieving compliance
          for the ultimate benefit of all consumers.

Thomas D. Crandall, "Wisconsin Consumer Credit Laws Before and After the Consumer Act,"

1973 Wis. L. Rev. 334,376-77.

          35.       Thus, private actions under the WCA benefit not only consumers whose rights

have been violated and competilors of the violators, whose cornpetitive advantage should not be

diminished because of their cornpliance with the law, but also the public authorities and thc

public generally, who would otherwise be burdened with the costs of using public resources to

achieve compliance.

          36.       Wis. Stat.      ç   421.108 requires that every consumer transaction under the WCA

"imposes an obligation of good faith in its performance or enforcement," including "honesty in

fact in the conduct or transaction concerned and the observance of reasonable commercial

standards of fair dealing."

          37.       Wis. Stat. ç 427.10a(1Xg) states that a debt collector may not: "Communicate

with the customer ... in such a manner as can reasonably be expected to threaten or harass the

customer."

          38.       Wis. Stat. 5 427.I04(l)(h) states that a debt collector may not: "Engage in other

conduct which can reasonably be expected to threaten or harass the customer                        ..   .."



                                                               7



          Case 2:21-cv-00559-NJ Filed 04/30/21 Page 8 of 16 Document 1-2
   Case   2021CV000237       Document 2           Filed    03-19-2021      Page 10 of 12




        39.     Wis. Stat. ç 427.104(I)O states that a debt collector may not: "Claim, or attempt

or threaten to enforce a right with knowledge or reason to know that the right does not exist."

                                          COUNT    I   _   T'DCPA

        40.     Plaintiff incorporates by reference as if fully set forth herein the allegations

contained in the preceding paragraphs of this Complaint.

        41.     By listing both "ACCOI-INT BALANCE" as well as a "MINIMUM PAYMENT

DIJE," without speciSing which amount CSI is demanding, Exhibit A includes representations

which are false, deceptive, and misleading as to the amount, character, and legal status of

Plaintiff s alleged debt.

        42.     Defendantviolated    15   U.S.C. $$ 1692e, 1692e(2)(a), and 1692e(10).

                                           COUNT       II.   WCA

        43.     Plaintiff incorporates by reference as        if fully set forth herein the allegations
contained in the preceding paragraphs of this Complaint.

        44.     By listing both "ACCOUNT BALANCE" as well as a "MINIMUM PAYMENT

DIJE," without speciffing which amount CSI is demanding, Exhibit A could be expected to be

threatening and harassing to Plaintiff ancl seeks to collect an amount in excess of the amount

permiued by law.

        45.     Defendant thereby violated       wis. stat. $$ 427.104(1Xe),       427.104(1)(h), and

427.r04(r)Q).

                                     CLASS ALLEGATIONS

        46.     Plaintiff brings this action on behalf of a class consisting of: (a) all natural persons

in the state of Wisconsin, (b) to whom CSI mailed a collection letter in the form of Exhibit A to




                                                       8



        Case 2:21-cv-00559-NJ Filed 04/30/21 Page 9 of 16 Document 1-2
   Case   2021CV000237           Document 2          Filed   03-19-202'l   Page 11 of 12




the Complaint in this Action, (c) from March 19,2020 through the present, and (d) not returned

by the postal service.

       47.      The class is so numerous that joinder is impracticable.

       48.     Upon information and belief, there are more than 50 members of the class.

        49.     There are questions        of law and fact common to the class members,         which

common questions predominate over any questions that affect only individual class members.

        50.     Plaintiff   s   claims are typical of the claims of the class members. All are based on

the same factual and legal theories.

        51.     Plaintiff will fairly and adequately represent the interests of the class members.

Plaintiff has retained counsel experienced in consumer credit and debt collection abuse cases.

        52.     A class action is superior to other altemative methods of adjudicating this disputc.

Intlividual cases arc not ccultotuically feasible.

                                              JURY           ANI)

        53      Plaintiff hereby demands a trial by jury.

                                         PRAYER FOR RELIEF

        WHEREFORE, Plaintiff requests that the Cor¡rt enter juclgment in favor of Plaintiff and

the class and against Defendant for:

        (a)     actual damages;

        (b)     statutory damages;

        (c)     injunctive relief;

        (d)     attorneys' fees,litigation expenses and costs of suit; and

        (e)     such other or further relief as the Court deems proper'

Dated: March 79,2021



                                                       9



       Case 2:21-cv-00559-NJ Filed 04/30/21 Page 10 of 16 Document 1-2
Case   2021CV000237 Document 2   Filed 03-19-2021       Page 12 oî 12




                                       ADEMI LLP

                                 By:   Electronicalbt siqned bt) Mark A. Eldridqe
                                       John D. Blythin (SBN 1046105)
                                       Mark A. Eldridge (SBN 1089944)
                                       Jesse Fruchter (SBN 1097673)
                                        Ben J. Slatþ (SBN 1106892)
                                        3620East Layton Avenue
                                        Cudahy, WI 53110
                                        (414) 482-8000
                                        (414) 482-8001 (fax)
                                        jbly thin@ademi law. c om
                                        meldridge@ademilaw. com
                                       j fruchter@ademilaw. com
                                        bslatþ@ademilaw.com




                                  10



  Case 2:21-cv-00559-NJ Filed 04/30/21 Page 11 of 16 Document 1-2
                        Case      2021CV000237                 Document 3            Filed   03-19-2021              Page 1 of 2

                                                                                                                          Monday-
                                                                                                                                  Frlday:                    Court

     3451 Hârry S Truman Blvd.
                                                                                                                                 Saturdaytcmrllá ûuunty
                                                                                                                                   Sunday¡$fffis237
     Salnt Charles, MO 63301-4047
     CURRENT CREDITOR: CitibANK. N.A.
     ACCOUNT NUMBER: XXXXXXXXXXXX6TOS
     ACCOUNT BALANCË: $6,ô01.74
                                                                                                                              r#?H        * Brench 4
                                                                                                                                                      qfl.'""'
     MINIMUM PAYMENT DUE: $1,027.7¡I                                                                                              DATE:5ftOn020
     RËFERENCE NUMBER: 31 554024
                                                                               IETãäEMtr ffFER
     We are offering you å settlsment amourt of $3,962.00, t9 setlle this S€ars Mastercard@ åccount for less than the account
                                                                                                                              this
     balance. This offer ¡s vàlø untit 6/912020. lf pafment of the offensd settlement âmounl is not received ln our office by
     Oàte, m¡s offer wiil ne witndiàwn  and \irlll ne hebmeO null and vold. We  are not obligated to rsnenfl this offer'

                                                                                                                                     the.e.ccount balsnce is
     As of the dste of lhis letter, the aecounl balance is $û,601.7¡t. lf on the date you make a-pâymÊnt,
     'd$id;d.{iuse                                       office will honor the above Cettlement offer if received
                           ói ¡nt"r"st àr other chages, our                                                                                in our office by the
     above due date.

     We look fon¡vard to working with you ln resolving this matter.

     MlchaelCrafts

               THIS COMMUNICATION IS FROM A ÞEBT COLLECTOR. THIS IS AN ATTEMPT TO COLLECT A DEBÏ.
                           ANY INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE.
                                                                                    OF RESIDENCE'
              FOR tMpoRTANT RTGHTS AND PRIVILEGES WHICH $,llGHI'AppLY TO YOUR STATEpAGE)"
                       PLEASE SEE BELOW OR REVERSE SIDE (lF FAXED  THEN FOLIOWING




                      Send your payment in the enclosed envelope uslng the
                                         remittance                below^                1rÇ T               Õnline: t rvì,ì¡/.csiconsumercenter, com

                                                                                                      Contect our office at 877-28M504 for payment
           tlH                       Pay-by Phone: 1 -877-552-5905                                       options, whlch mây be avaitahle to you.




                                                                                              REFERENCE NUMBER

            PO Box 1503                                                                       AMOUNT ENCLOSED
            Saint Peters, MO 83378

                                                                                              ffi
                                                                                              Checks Payable To:
                                                                                              Citlþank, N.A.

                                                                                              .t                    ::-     ',
            lrll,,,¡ll¡'l*¡ll'¡,lll¡'f ¡lllf ll¡'lrll¡llrlllrh¡'¡'l'll,h¡lrl                  CLIENT SERVICES, INC"
EI                    SAFËT DEARI                                                             PO BOX 1503
          ffi         3I11 MARKETLNAPTll09
                      KENOSHA W 531U-U67
                                                                                              SAINT PETERS MO 63376
                                                                                              ¡l'¡ll,¡llhl,lhltl.lllltrltht¡tltI¡¡lrrrll¡Illrll'll,l'hllll


          Hrfrt*i             Case 2:21-cv-00559-NJ Filed 04/30/21 Page 12 of 16 Document
                           tôal                                                                 1-2I
                                                                                   fi7811-4t9€BSOf
               Case   2021CV000237 Document 3                  Filed   03-19-2021       Page 2 af 2

CALIFORNIÁ
The state Rosenlhal Fåir Debt Collec,tion Prectices Act end the federal Fâir Oêbt Collsclion Praclices Ad require that, except
under unususl clrcumstances, collectors måy not contacl you bofore 8:00 a.m. or afler 9:00 p.m. They may not hârass you
by using threats of violence or anest or by using obscene language" Collectors mriy not use false or misleadlng statements
or call you at work if they know or have reason to know thåt you rnay not receive personal calls at work. For lhÊ mo$ part,
collestors may not tell another psrson, other lhan your åtlomoy or spous€, aboul your deil. Collectors mr¡y contact another
person to confirm your location or enforce â judgment. For more informstion abotf debt collection activities, you may
contac{ the Fedefâl Trade Commission at 1-877-FTC-HFLP orwww.ftc.gov. Non profit credit counseling servlces may be
available in the area.

COLORADO
FOR INFORMATION ABOUT THE COLORADO FAIR DEBT COLLECTION PRACTICES ACÏ, SEE
WUIW.COAG.GOV/çAR. A consumer he$ the r¡ghl to request in writing thal a deH colleclor or colledion ågency c€ase
further comrnunication with the consumer. A written request to cesse communicetion will not pmhibit lhc deþt çollector or
collection sgency from taking âny olh6r ection euthorized by law to collect the debt,The address and telephone number for
Client Serviceg, lnc.'s local Coloiado office is: The Executive Club Building, Attn: Stokes & Wolf, P.C. as sgent for Client
Services, lnc., 1776 $" Jackson $1., Suile 900 Denver, CO 8021CI (Phone: 720-287-8850)

KANSAS
An investigalive consumer report, which includes information âs to your characlef, general repulåt¡on, personal
characteriótics and mode of living, hss þeen requssted- You have the right lo roqu$t âdditionâl information, which includes
the nature and scope of the invê$igation.

MASSACHUSETTS
NOTICE OF IMPORTANT RIGHTS: You have the right to mske a wrltten or oral request thât telephone calls regarding your
rlebt not be made lo you at your plåæ of employmenl. Any suclt ofål rsquest will be valld for only ten daya unloss you
provide writtên confimation of the request poslmårked or delivered wilhin seven days of such request. You may term¡nale
this reques{ by writing to the debt collec'tor.

MINNESOTA
This collec{ion agency is licensed þy the Mlnnesota Department of Commerce.

NEW YORK
ln accordanse with the Fair Debt Colledion Practices Act, 15 U.S.C. $ 1892 et seq., debt collec-tors are prohibited frorn
engaging in abusive, deceptive, and unfalr deþt colledion efforls, including bul not limited to: the use or threat of violence,
the use õf obscene or profane tanguage, and repeated phone calls made with the lntent to annoy, abuse, or harass. lf a
creclitor or debt collectbr receives ã money judgment against you in courl, s{ate ând federal laws may prevenl the following
types of income from being tåken to pay the debt: supplemental security income (SSl), social security, public assistance
(welfare), spousal support including maintenance (alimony) or child supporl, unemploymeil benefits, disability benefits,
workers; compensatioñ benefits, public or privele pensions, vÞt€råns' benefits, federal student loans, federal $udent grants,
federal work study funds, ard ninety percanl of your wages or salary eamed in the last sixty days.

NEWYORK CITY
New York City Dêpârtment of Consurner Affairs License Number: 2076846, 2076850, 2076851

NORTH CAROLINA
345f Harry S Trumen Blvd. Sainl Charles, MO 63301*4047; Permit Number: 113653
Do not send payments or conespondence to lhe below branch localions:
14425 College Blvcl^ $te. 170 Lenexâ, K8 ô6215; Permit Number: 113652
Eumcenter D¡ursa, Bldg 1, 2nrl Floor, Bsneal de Heredia, Frente å Ceneda, Herodiâ, Costâ       Riø; Permlt Numþer     113662

TENNESSEE
This colledion ågency ls licensed by the Collection Service Boerd of the Department of Cornmerce and lngurance




                   Case 2:21-cv-00559-NJ Filed 04/30/21 Page 13 of 16 Document 1-2
  Case   2021CV000237     Document 4         Scanned     03-19-2021        Page 1 of1


STATE OF WISCONSIN            CIRCUIT                   KENOSHA COIJNTY                   For ofïìcial Usc

                                                      CONFERENCE ORDER
                                                      AND NOTICE OF
Safet Deari
PlaintifT(s)
                                                      SCHEDULING
                                                      CONFERENCE
                                                                                              FILEI}
vs,                                                                                            iltAR   t   Ð 202t

                                                                                        REBECCA MATOSKA-MENfINK
Client Services,lnc                                   Case      No. 202lCV 000237        CLERK OF CIRCUIT COURT
Defendant(s)                                           Judge Anthony Milisauskas




This c¡se is scheduled for:    Scheduling Conference pursulnt to Sec. 802'10(3) Strts.

DATE:                          Thursday, July 22nd, 2021

TIME:                          l0:30 AM
COURT OFFICIAL:                Anthony Milisnuskrs
LOCATIONT                      Room: 117 Kenoshr County Courthouse
                               912 56'h Street, Kenosha, \ryI 53140

THE COURT ORDERS¡
l. The plaintiff'shall serve this notice upon all defendants to this action and provide proof of
service to the court. Any party in this case who causes another party to be joined shall serve this
notice upon the joincd party and provide proof of senricc to thc court.

2, All ptaintiff¡ and defendants named in thi¡ c¡se shall apperr either in person OR by
attorney of record; unleçs otherwise authorized by the court.

3. Any   party who fails to comply with this order may have the court enter an order pursuant to
Sec. 805.03 and 804.12, Stats. which may include a frnding of contempt of court and entry of a
default.iudgment against the offending party.

4. If you intend to challenge the allegationsby the plaintiff in the complaint, you must file a
written Answer within the number of days specified on the summons. If you do not file such an
Answer you do not have to appear at the above date and time.

Dated: Mrrch l9,2ü2l
                                                       e        JUDGE ANTHONY MILTSAUST(AS
                                                                Circuit Court Judge, Branch 4




                                              Updrtod 7/30/14


m:\counter\NOSCbr4

      Case 2:21-cv-00559-NJ Filed 04/30/21 Page 14 of 16 Document 1-2
      Case          2021CV000237 Document 6             Fited 04-29-2021       Page 1 of   1
                                                                                               FILED
                                                                                               04-29-2021
                                                                                               Clerk of Circuit Court
                                                                                               Kenosha County
STATE OF              WISCONSIN          CIRCUIT COURT              KENOSHA COUNTY             2021CV000237



SAFET DEARI,

                           Plaintiff,
               V.                                                          Case   No. 2021CY237

CLIENT SERVICES INC.,

                           Defendant.


                                           NOTICE OF APPEARANCE


               PLEASE TAKE NOTICE that Kevin M. Fetherston of von Briesen & Roper, s.c. hereby

appears as counsel on behalf            of defendant. Client Services Inc.. and demands that copies of all

papers and pleadings subsequent to this Notice, as            well as notice of all proceedings herein,   be

served at his offices at the address listed below.

               Dated this 29th day of   April,202l.

                                                      von BRIESEN & ROPER, s.c.
                                                      Attorneys for Defendant,
                                                      Client Services Inc.

                                                      By:   Electronically signed by Kevin M. Fetherston
                                                            Kevin M. Fetherston, SBN 1084716
P.O. ADDRESS
411 E. Wisconsin Avenue, Suite 1000
Milwaukee,WI53202
(414) 221-6635 Phone
(414) 249-2623 Fax
kfetherston@vonbriesen. com

36318525   1




               Case 2:21-cv-00559-NJ Filed 04/30/21 Page 15 of 16 Document 1-2
JS44             (Rev.   ro/20)                                                                           CIVIL COVER SHEET
tNSTItU(I'IONS ON NIXI'pA(iti Ott                      1',Hts   t()R44.)
Place an               "X" in the appropriate               box (required):             I    Green                 Division          E        Milwaukee Division
    t   (a) PLAINTIFFS                                                                                                                               DEF'ENDANTS
        Safet Deari                                                                                                                                Client Services lnc.

        (b)        County ofResrdence ofFirst Listed Plaintiff                           Kenosha                                                     County of Residence of First Listed Defendant
                                             0ix(:¡;t,1' IN (/.s. Pl,AlNTIltF (:ASlis)                                                                                          (lN I/.5. PLAINTII..Iì (;ASüS ONLy)
                                                                                                                                                     NOTE: IN LAND CONDEMNATION                CASES, USE THE LOCATION OF
                                                                                                                                                                    THE TRACT OF LAND INVOLVED.

        (C)        Attomevs (l;trnt     Nante, Address,         anl    It'laphonc Nunhcr)                                                             Attornevs tl{ Knou'n)
            Mark A. Efdridge, ADEMI LLP                                                                                                            Terry E.'Johnson, von Briesen & Roper, s.c.
            3620 E. Layton Avenue, Cudahy,                               W 53110                                                                   411 E. Wisconsin Avenue, Milwaukee, Wl 53202
            (414) 482-8000                                                                                                                         (414) 221-6605

II           BASIS OF JURISDICTION                                     (Ptacc an      "x" in one Boxonty)                          III. CITIZENSHIP OF PRINCIPAL PARTIES                                                     ø'rqceqn "Y" ¡nonc Boxfor Plaintifi
                                                                                                                                                 (Ì;'u'Diversity(ases     Only)                                         arul One Rox Jòr Defenlant)
                                                                                                                                                                            I'T[           DEF                                                     PTF      DEF
                                                                                                                                                                                          n'
                 U.S. Govemment                               Fcderal Question
                                                      $3
                   Plaintiff                                       (U.5. (iovernnent Not a I'arty)                                       Citizen ofThis State                   ['                   lncorporated orPrincipal Place
                                                                                                                                                                                                       of Business In This State
                                                                                                                                                                                                                                                   n4 n4
n2               U.S. Govenìment
                    Defe¡rdant
                                                      l-l   4 tliversity
                                                                   (lnd¡(dte ('¡t¡zcn.\hit' ,,f I'arues         n lttnt III)
                                                                                                                                         Citizen of Another State               L)¿       n2         hrcorporated anrlPrincipal Place
                                                                                                                                                                                                       ofBusiress In Another State
                                                                                                                                                                                                                                                   ns       E5

                                                                                                                                         Citizen or Subject ofa                 !3 n3                Foreign Nation                                n6 n6
IV. NATURE OF SUIT                                            qil "X" in     One Box                                                                                                 Click here for:
                       CONTRACT                                                                                                               NDRFtrITURß/PDNALTY                           RANXRIIPTCY                            OTHERSTATUTf,S
        I
        120
        130
            l0   Insu¡ance
                 Marine
                 Miller Act
                                                        PERSONAL INJURY
                                                        310 Airylane
                                                        315 Airplane Procluct
                                                                                            !
                                                                                                  PERSONAL INJURY
                                                                                                  3ó5 Personal        lnjury
                                                                                                       Product Liability
                                                                                                  :oz lteahh Care/
                                                                                                                               -
                                                                                                                                         ló25
                                                                                                                                         ]
                                                                                                                                                  Drug Related Seizure
                                                                                                                                                  ofProperty 21 USC 881
                                                                                                                                              ooo other
                                                                                                                                                                                     l   422 Appeal 28 USC
                                                                                                                                                                                         423 Withdrawal
                                                                                                                                                                                             28 USC I 57
                                                                                                                                                                                                                 158             375 False Clai¡ns Act
                                                                                                                                                                                                                                 376 Qui Tam (3 I USC
                                                                                                                                                                                                                                     3729(a))
                                                                                                                                                                                                                                 40U StateReâpportionment
        140      Negotiable Instrument                          Liability                   [
        I   50 Recovery ofOvertayment                   320 Assault, Libel &                               Phannaceufical                                                                ÞDÕDTPT\/ ÞTêHTT                        410 Antitrxst
                 & Enforcernent of                          Slander                                   Personal Injury                                                                    820 Copyrights                          430 Banks and Banking
        l5l Medìcare Act                                330 Federal Hm¡rloycrs'                       Product Liability                                                                  830 Pâtent                              450 Conurrcrce
                                                                                                                                                                                         835 Patent - Abbreviated                460 Deportation
        152 Recovery of Defaulted                               Liability                   fl    368 Asbestos Personal
            Student Loans                               340 lvlari¡e                                   hrjury PruLluul                                                                       ì{cw Drug Application               470 Raol<otoor lnfluonood md
                 (Excludes Veterans)                    345 Marine Product                         Liability                                                                             840 Trademrk                                Comrpt Orgmizations
        153 R""ou"ry olOverpayment                              t-iability                   PERSONÁL PROPERTY                                          I -^   RtlR                      880 Defend Trade Sec¡ets                480 Consumer Credit
!                                                                                                                                                                                                                                                  l68l or 1692)
                 ofVctcran's Benefits                   350 Motor Vehicle                   Tl 370 other Fraud                           J7l0     Fair Labor Standards                         Act of20l6                            (15 USC
        160  Stockholdcrs' Suits                        355 Motor Vehicle                   I    I 371 Tnrth in Lending                           Act                                                                            485 Telephone Consumer
        I 90 Other Cont¡act                                   Product Liability             n      380 orher Personal                    ]720     Labor/Managemenl                                                                   Protection Act
        195      Contract hoduct Liability              3(r0 Other Personal                                Property Damage                         Relations                             861 HrA (1395fÐ                         490 Cable/Sat TV
                                                                                                  385 hoperty Dâmage                          740 Railway Labor Act                      862 Black l-ung (923)                   850 Securities/Commodities/
        196 Franchise                                         huury                         fl
                                                        362 Pcrsonal Injury -
                                                              Medical
                                                                                                      Product Liabilìty                  1 751 Farnily and Medical
                                                                                                                                               Leav€ Act
                                                                                                                                                                                         863 DIWC/DIww (40s(g))
                                                                                                                                                                                         864 SSID TitIE XVt
                                                                                                                                                                                                                                     Exchmge
                                                                                                                                                                                                                                 890 Other Statutory Actions
               IIÍ,.qL rKUT&I(I I                                                                                                        ll   790 Other Labor Litigation                 8ó5 RSI (405(g))                        891 AgricultLrral Acts
        2   l0 l-and Condemnation                 I     440 Other Civil lìights                   Ilâbess Corpùs:                             791 Iìrnployee Retirement                                                          893 Environmental Matters
        220 Foreclosure                           l     44 I Voting                         l     463 Alien Detainee                              hrcome Security Act                                                            895 Freedom of Infomation

        210 Rent Lease & Ejectment
        240 Torts to Land
        245 Tort Product Liability
                                                  l     442 Ëmployrnent
                                                        443 Housing/
                                                            Aceurrrrrurlaliur¡s
                                                                                            l
                                                                                            l
                                                                                                  5   I   0 lvfotions to Vacate
                                                                                                           SeDtence
                                                                                                  530 Ccrrcral
                                                                                                                                                                                         870'laxes (U.S. Plaintiff

                                                                                                                                                                                         871
                                                                                                                                                                                               or Defendant)
                                                                                                                                                                                               tRS Third Pûlty
                                                                                                                                                                                                                                     Act
                                                                                                                                                                                                                                 896 Arbitration
                                                                                                                                                                                                                                 899 .A.dministrative Procedure
        290      All   Other Real Property        ]     445     At."t.
                                                                   w/Disabilities           l     535 Death Penalty                                tMllllf;RA't't{tN                           26 USC 7ó09                           Act/Review or Appeal        of

                                                  I
                                                            Ernploynìent
                                                        44ó Arner. w/Disabilities
                                                            Other
                                                                                                  Other:
                                                                                                  540 Mmdarnus & Other
                                                                                                  550 Civil Rights
                                                                                                                                         I    4ó2 Naturalization Application
                                                                                                                                              465 Other Irnmigration
                                                                                                                                                  Actions
                                                                                                                                                                                                                                     Agency Decision
                                                                                                                                                                                                                                 950 Constitutionality of
                                                                                                                                                                                                                                     Stätc Staiutþs

                                                  ]     448 Educarion                             555 Prison Condition
                                                                                                  560 Civil Detairrcc -
                                                                                                           Conditions of
                                                                                                           Confinement
            ORIGIN             (Place an   "x"   in One Bor()nly)
              Original 5¿¡2 Removed liom
              I)rocccdrng   Strtc ('ourt
                                                                                 ¡3         Remanded from
                                                                                            Âppellate Court
                                                                                                                                     4   Reinstated or
                                                                                                                                         Reopened
                                                                                                                                                                   Tl
                                                                                                                                                                   L-J5 Transferred liom
                                                                                                                                                                        Another District
                                                                                                                                                                                                   -
                                                                                                                                                                                                   L,l
                                                                                                                                                                                                         6   Multidistrict
                                                                                                                                                                                                             [,rllgatron -
                                                                                                                                                                                                                                      !      I   Multidistrict
                                                                                                                                                                                                                                                 l,rtigation -
                                                                                                                                                                                                             Transfer
                                                            Cite the     LJ.S.   Civil Statute under                           are             (Do nol cite jilrßd¡clìoilil| sk,tutes unless diveß¡ly)
                                                             15 U.S.C.                1692 Fau Debt C                           Practices Act
VI. CAUSE OF'ACTION                                                                                                        claims that debt collection letters                             ated the Federal Debt Collection Practices
                                                                                                           sumer Act.
VII. REQUESTED IN     fi cHrcx                                                   IF   THts IS A cLAss               ACTIoN                    DEMAND           $                                 CHECK YËS only if demanded in complaint:

     COMPLAINT:          UNDER                                                   RTJLE 23, F.R Cv.P.                                                                                             .ITJRY DEMAND:                       Yes l-l No
vilr. RELATED CASE(S)                                           (Sea   ¡nstnrclktns):
                  IF ANY                                                                     JUDGE                                                                                       DOCKETNUMBER

DATE                                                                                              SIGNATURE OF ATTORNEY OF RECORD
    04t30t2021                                                                                             s/ Terry E. Johnson
FOR OFFICB USB ONLY

        RECEIPT #                            AMOL'N'I                                                      APPI-YING IIIP                                              JTJDGE                                 MAG. JUDGE
                                           Case 2:21-cv-00559-NJ Filed 04/30/21 Page 16 of 16 Document 1-2
